Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145219-20                                                                                           Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                              SC: 145219                                  Brian K. Zahra,
  In re N. BRITTON, Minor.                                    COA: 306495                                            Justices
                                                              Wayne CC Fam Div: 11-499515-NA

  _____________________________________/
                                                              SC: 145220
  In re K. BRITTON, Minor.                                    COA: 306498
                                                              Wayne CC Fam Div: 11-499514-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2012                       _________________________________________
         p0626                                                                Clerk